Title: To Thomas Jefferson from Albert Gallatin, 3 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        3 Dec. 1805
                     
                  
                  Financial paragraph of the message of Decer. 1805
                  “The receipts at this Treasury during the year ending on the 30th. day of September last, have exceeded the sum of thirteen millions of dollars, which with not quite Five millions in the Treasury at the beginning of the year, have enabled us after meeting other demands, to pay nearly Two millions of the debt contracted under the British treaty and convention; upwards of Four millions of principal, of the public debt, and four millions of Interest.—These payments, with those, which had been made in three years and an half preceding, have extinguished of the funded debt, nearly Eighteen millions of principal.”
               